--------------------------------------------------------------------------------

Exhibit 10.2
 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
This Amendment to Employment Agreement (“Amendment”) is entered into by and
between ArQule, Inc., a Delaware corporation (the “Company”) with its principal
offices at 19 Presidential Way, Woburn, Massachusetts 01801, and Dr. Brian
Schwartz, the Company’s Chief Medical Officer (“Executive”).  The purpose of
this Amendment is to amend the Employment Agreement dated as of June 17, 2008,
between the Company and Executive (the “Agreement”).  This Amendment shall be
effective as of the date of execution set forth below (the “Effective
Date”).  Capitalized terms used but not defined in this Amendment shall have the
meanings ascribed to them in the Agreement.  In consideration of the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the Company and Executive (collectively, the “Parties”) hereby
agree as follows:
 
1.
Performance-Based Stock Units.  Subject to the approval of the Compensation,
Nominating and Governance Committee (the “CNG Committee”) of even date herewith
and subject to the terms and conditions of the Plan and the Stock Unit Agreement
that the Company shall provide to Executive (which shall be substantially in the
form attached as Exhibit B to this Amendment), and in addition to any other
equity awards for which Executive may be eligible, Executive shall be eligible
to receive a grant of 50,000 shares of the Company’s common stock (the
“Performance-Based Stock Units”), which shall vest based on the Company’s
achievement of the milestone set forth in Exhibit A to this
Amendment.  Executive must be employed by the Company as of the date the
milestone is achieved to be entitled to the vesting of the Performance-Based
Stock Units associated with that milestone.  Notwithstanding the foregoing, if
Executive is terminated without Cause after the price of the Company’s common
stock has averaged at or above a target price and for a duration established by
the CNG Committee, then the Severance Package set forth in Section 5.1.1 of the
Agreement shall also include the 50,000 Performance-Based Stock Units referenced
herein, which shall vest on the Termination Date.

 
2.
No Tax Advice.  Executive acknowledges and agrees that the Company has provided
no tax advice to Executive with respect to this Amendment and that Executive
shall be solely responsible for any and all taxes attributable to Executive,
including but not limited to income taxes and payroll taxes.

 
3.
Entire Understanding.  This Amendment, including its Exhibits, constitutes the
entire understanding and agreement between the Parties regarding the subject
matter hereof and supersedes all prior agreements, written or oral, with respect
to the subject matter hereof, except that, other than as explicitly modified by
the terms of this Amendment, the Agreement shall remain in full force and effect
in accordance with its provisions.  This Amendment shall be incorporated into
the Agreement as an additional provision thereto.

 
4.
Governing Law.  This Amendment shall be governed by and construed and enforced
in accordance with the laws (other than the law governing conflict of law
questions) of the Commonwealth of Massachusetts.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed or caused to be executed this
Agreement as of February 23, 2012.
 
 

  ARQULE, INC.   EXECUTIVE               By: /s/ Peter S. Lawrence By: /s/ Brian
Schwartz   Name:  Peter S. Lawrence  Name:   Brian Schwartz  
Title:    President and Chief Operating Officer Title:     Chief Medical Officer

 
                                                                         






                                                                                                                                          
                                                                                                                                          
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


Vesting Schedule for Performance-Based Stock Units


           The Performance-Based Stock Units described in Section 1 of the
Amendment shall vest according to the following schedule:


Milestone
 
Shares
 
Regulatory approval of a Company compound as set forth in votes of the CNG
Committee relating thereto (the “Clinical Development Target”). 
 
50,000
 

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
ARQULE, INC. AMENDED AND RESTATED 1994 EQUITY INCENTIVE PLAN
 
STOCK UNIT AGREEMENT
 
This Stock Unit Agreement (this “Agreement”), dated as of February 23, 2012
(“Grant Date”) is made by and between ArQule, Inc., a Delaware Corporation (the
“Company”), and Brian Schwartz (“Executive”).
 
1.             Operative Documents.
 
As stated herein, terms of this Agreement may be, subject to, make reference to,
or incorporate, certain provisions of the following documents (collectively, the
“Operative Documents”):
 
(a)       ArQule, Inc. Amended and Restated 1994 Equity Incentive Plan (the
“Plan”);


(b)       Employment Agreement between the Company and Executive dated June 17,
2008 (the “Employment Agreement”);


(c)       Amendment to the Employment Agreement between the Company and
Executive, dated February 23, 2012 (the “Amendment”); and


(d)       Votes taken on February, 2012 by the Compensation, Nominating and
Governance Committee of the Board of Directors of the Company (the “Votes”).
 
Capitalized terms used herein without definition shall have the respective
meanings given to them in, as the case may be, the relevant Operative Document.
 
2.             Grant of Performance-Based Stock Units.
 
In accordance with the Amendment and with reference to the Votes, the Company
hereby awards to Executive 50,000 Performance-Based Stock Units, as provided for
in Section 1 of the Amendment. The award of the Performance-Based Stock Units is
made pursuant and subject to the terms and conditions of the Plan, and nothing
herein shall be deemed to supersede such terms and conditions.  Upon execution
of this Agreement, the Company shall cause the Performance-Based Stock Units to
be recorded in a separate account maintained on the books of the Company.  The
term “Performance-Based Stock Units” shall include any additional units issued
to the Executive on account of the Performance-Based Stock Units awarded
hereunder by reason of stock dividends, stock splits or recapitalizations
(whether by way of mergers, consolidations, combinations or exchanges of shares
or the like).  Each Performance-Based Stock Unit shall, upon vesting, entitle
the Executive to receipt of one share of the Company’s Common Stock as referred
to in the Plan.
 
3.             Vesting Schedule; Forfeiture.
 
 
 
 

--------------------------------------------------------------------------------

 
 
The interest of Executive in the Performance-Based Stock Units shall vest as set
forth in the Amendment with reference to the Votes.  Subject to last sentence of
Section 1 of the Amendment, if Executive ceases to be an employee of the Company
for any reason, all Performance-Based Stock Units that have not yet vested shall
be forfeited upon such termination of employment and Executive shall thereafter
have no further rights or interest in such Performance-Based Stock Units.  For
avoidance of any doubt, the Company and the Executive confirm that in no event
shall the number of Performance-Based Stock Units or shares of the Company’s
Common Stock issued pursuant to the terms of the Operative Documents exceed
50,000.


4.             Restrictions.
 
Unless permitted under the terms of the Plan, Performance-Based Stock Units
granted hereunder may not be sold, pledged or otherwise transferred and may not
be subject to lien, garnishment, attachment or other legal process.
 
5.             Taxes.
 
Executive shall be liable for any and all taxes, including any withholding tax
obligation, arising out of the vesting of Performance-Based Stock Units
hereunder.  Executive may elect to satisfy such withholding tax obligation by
having the Company retain shares of Common Stock underlying vested
Performance-Based Stock Units having a fair market value equal to the Company’s
minimum withholding obligation.
 
6.             Miscellaneous.
 
(a)           Unless and until the Performance-Based Stock Units awarded
hereunder have vested, the Executive will have no right of a shareholder with
respect to the shares of Common Stock underlying the Performance-Based Stock
Units including no right to vote or to receive any dividends paid with respect
to such shares of Common Stock.
 
(b)           The parties agree to execute such further instruments and to take
such action as may reasonably be necessary to carry out the intent of this
Agreement.
 
(c)           Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon delivery to Executive at his
address then on file with the Company.
 
(d)           Neither the Plan nor this Agreement nor any provisions under
either shall be construed so as to grant Executive any right to remain in the
employ of the Company.
 
(e)           This Agreement and the Amendment constitute the entire agreement
of the parties with respect to the subject matter hereof.
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the Grant Date set forth above.
 
 

 
ARQULE, INC.
          By:   /s/ Peter S. Lawrence                                 
Name: Peter S. Lawrence
 
Title: President and Chief Operating Officer
         
/s/ Brian Schwartz                                            
 
Brian Schwartz

 
3

